             Case 2:05-mc-02025 Document 1058 Filed 08/23/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    HANNAH KUHN,

                                   Plaintiff,

                  v.                                            Civil Action No. ________________

    WEST PENN ALLEGHENY HEALTH
    SYSTEM, INC.,

                                   Defendant.


                                       NOTICE OF REMOVAL

        Defendant West Penn Allegheny Health System, Inc1. (“Defendant”) by and through its

undersigned attorneys, and pursuant to 28 U.S.C. §§ 1332(a)(1), 1441, and 1446, hereby gives

notice that it has removed this action from the Court of Common Pleas of Allegheny County,

Pennsylvania to the United States District Court for the Western District of Pennsylvania. In

support of this Notice of Removal, Defendant avers as follows:

                                             BACKGROUND

        1.      Plaintiff Hannah Kuhn (“Plaintiff”) filed a Complaint (the “Complaint”) in the

Court of Common Pleas of Allegheny County, Pennsylvania (the “State Court”) on July 28, 2021.

That action is captioned as “Hannah Kuhn v. West Penn Allegheny Health System, Inc.” and

docketed in the State Court as Case No. GD-21-8760(the “State Court Action”).

        2.      In State Court, the Complaint is the initial pleading in which Plaintiff sets forth his

causes of action, which includes one count wrongful termination in violation of Pennsylvania

public policy, one count of retaliation under the Pennsylvania Medical Care Availability and




1
        West Penn Allegheny Health System, Inc. is incorrectly named as Plaintiff’s employer and the Defendant
        in this action. At all times during her employment, Allegheny Clinic employed Plaintiff.


                                                      -1-
             Case 2:05-mc-02025 Document 1058 Filed 08/23/21 Page 2 of 8




Reduction of Error (“MCARE”) Act, 40 P.S. § 1303.308(c), and one count of retaliation under the

Pittsburgh Code of Ordinances Chapter 626A: Temporary Emergency COVID-19 Paid Sick Leave

(“Pittsburgh COVID-19 Paid Sick Leave Ordinance”), all under Pennsylvania or local law.

       3.       The Complaint was served upon Defendant on August 2, 2021. This Notice of

Removal is therefore timely filed pursuant to 28 U.S.C. § 1446(b), as it is being filed within thirty

(30) days after Defendant first received service of the Complaint.

       4.       Other than the filing of the Complaint, and the filing of a acceptance of service,

there have been no other proceedings before the State Court.

       5.       West Penn Allegheny Health System, Inc., as the only defendant, consents to this

removal. There is no additional defendant who must consent to this removal.

       6.       Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of the Complaint and a

current state court docket are attached hereto as Exhibit A. True and correct copies all other prior

pleadings in the State Court Action and a current state court docket are attached hereto as

Exhibit B.

                                         JURISDICTION

       7.       This Court has original subject matter jurisdiction over this action under

28 U.S.C. §§ 1332(a) because: (1) there is complete diversity of citizenship between the parties;

and (2) the amount-in-controversy for the plaintiff exceeds $75,000.00. This case, therefore, is

removable under 28 U.S.C. § 1441(a).

A.     Sufficient Diversity of Citizenship Exists

       8.       Diversity of citizenship is determined based on the citizenship of the parties at the

time the Complaint is filed. See Grand Union Supermarkets of VI., Inc. v. HE. Lockhart Mgmt.,




                                                 -2-
             Case 2:05-mc-02025 Document 1058 Filed 08/23/21 Page 3 of 8




Inc., 316 F.3d 408, 410 (3d Cir. 2003) (citing 28 U.S.C. § 1332(a); Carden v. Arkoma Assocs., 494

U.S. 185, 187 (1990)).

       9.       According to the Complaint, Plaintiff is domiciled in New Jersey. See Complaint,

¶ 1. Therefore, Plaintiff is a citizen of New Jersey for the purposes of diversity jurisdiction under

28 U.S.C. § 1332.

       10.      In the Complaint, Plaintiff alleges that Defendant West Penn Allegheny Health

System, Inc. is a registered Pennsylvania non-profit with a principal place of business at 120 Fifth

Avenue, Suite 2900, Pittsburgh, Pennsylvania 15222.2 See Complaint, ¶ 2. Therefore, Defendant

is a citizen of Pennsylvania for purposes of diversity jurisdiction. See 28 U.S.C. § 1332(c)(1); see

also Hertz Corp. v. Friend, 559 U.S. 77 (2010) (“‘principal place of business’ is best read as

referring to the place where a corporation’s officers direct, control and coordinate the corporation’s

activities… And in practice it should normally be the place where the corporation maintains its

headquarters…”).

       11.      There is complete diversity of citizenship between the parties pursuant to

28 U.S.C. § 1332(a)(1) given that Plaintiff and Defendant are citizens of different states.

B.     The Amount in Controversy is Sufficient

       12.      “The district courts shall have original jurisdiction of all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between…citizens of different States.” 28 U.S.C. § 1332(a)(1).




2
       Allegheny Clinic is also a Pennsylvania non-profit with a principal place of business at 120 Fifth Avenue,
       Suite 2900, Pittsburgh, Pennsylvania 15222. Consequently, it is also a citizen of Pennsylvania for the
       purposes of diversity jurisdiction.


                                                      -3-
             Case 2:05-mc-02025 Document 1058 Filed 08/23/21 Page 4 of 8




       13.      While Defendant denies that Plaintiff is entitled to recovery in any form or amount,3

Plaintiff claims that the amount in controversy, based on the allegations in the Complaint, exceeds

$75,000, exclusive of interest and costs.

       14.      In Count III of the Complaint, Plaintiff alleges she earned $150,000 annually and

that she is seeking punitive damages and attorney’s fees. See Complaint, at “WHEREFORE”

clause following ¶ 115.

       15.      In her Prayer for Relief stating the damages sought for all counts, Plaintiff states

she is seeking “actual damages…in an amount to exceed $50,000,” attorney’s fees, and all “other

relief as the Court deems necessary, just and proper.” See Complaint, at “Prayer for Relief”

following ¶ 115.

       16.      Plaintiff does not allege any specific amount(s) of alleged damages sought. In such

cases, the Third Circuit has made clear that “the amount in controversy is not measured by the low

end of an open-ended claim, but rather by a reasonable reading of the value of the rights being

litigated.” Auto-Owners Ins. Co. v. Stevens & Ricci Inc., 835 F.3d 388, 401 (3d Cir. 2016) (quoting

Angus v. Shiley Inc., 989 F.2d 142, 146 (3d Cir. 1993)).

       17.      Accordingly, at a minimum, the amount in controversy should be determined based

on the available damages for Plaintiff’s wrongful termination in violation of Pennsylvania public

policy, retaliation under the MCARE Act, and retaliation under the Pittsburgh COVID-19 Paid

Sick Leave Ordinance claims.




3
       All averments regarding the amount in controversy herein are made solely for purposes of removal and in
       no way should be construed as an admission or concession by Defendant with regard to the claims of
       liability or for damages asserted by Plaintiff. To the contrary, Defendant denies all such claims and
       expressly reserve its right to respond to the Complaint and to assert all defenses available to them in this
       action.

                                                       -4-
             Case 2:05-mc-02025 Document 1058 Filed 08/23/21 Page 5 of 8




       18.      In this suit, Plaintiff may recover lost wages and benefits, other economic and non-

economic losses suffered as a result of the termination of her employment, punitive damages, and

attorney’s fees4. See 40 P.S. § 1303.308(c) (stating that a healthcare worker who alleges retaliation

under the MCARE Act shall have the remedies set forth in the Pennsylvania Whistleblower Law);

43 P.S. § 1425 (providing that back wages, actual damages, and attorney’s fees are available

remedies under the Pennsylvania Whistleblower Law); Bailets v. Pennsylvania Tpk. Comm'n, 181

A.3d 324, 335 (Pa. 2018) (holding that a plaintiff “may recover damages for non-economic losses

such as humiliation, embarrassment, loss of reputation and mental anguish” under the

Pennsylvania Whistleblower Law); Woodson v. AMF Leisureland Ctrs., Inc., 842 F.2d 699, 703

(3d Cir. 1988) (holding that a plaintiff may recover punitive damages, in addition to lost wages

and other tort damages, for wrongful discharge in violation of Pennsylvania public policy claims);

see also Frederico v. Home Depot, 507 F.3d 188, 198-99 (3d Cir. 2007) (holding that

compensatory damages, punitive damages, and attorney’s fees available to putative class must be

considered when calculating amount in controversy). .

       19.      Since Plaintiff alleges she earned $150,000 annually and her employment

terminated on January 29, 2021, her lost wages as of the date of the filing of this Notice of Removal

(i.e., August 23, 2021) are approximately $83,653.85. See Complaint, at ¶ 2, “WHEREFORE”

clause following ¶ 115. Consequently, Plaintiff’s alleged lost wages to date, alone, exceed

$75,000.




4
       The Pittsburgh COVID-19 Paid Sick Leave Ordinance does not specifically provide available remedies for
       civil actions. However, it does permit the Office of the City Controller (or other designated City agency) to
       award lost wages and benefits to a complainant who files a complaint with the City of Pittsburgh.
       See Pittsburgh Code § 626.09(e). Consequently, presuming that the law provides for a private right of action
       for the purposes of this analysis (which Defendant does not concede), Plaintiff, at a minimum, would be able
       to recover lost wages and benefits.


                                                       -5-
             Case 2:05-mc-02025 Document 1058 Filed 08/23/21 Page 6 of 8




       20.      In addition, Plaintiff’s request for punitive damages, in and of itself, similarly

shows that the amount in controversy exceeds $75,000. Indeed, the Third Circuit has held that “a

request for punitive damages will generally satisfy the amount in controversy requirement because

it cannot be stated to a legal certainty that the value of the plaintiff's claim is below the statutory

minimum.” Golden v. Golden, 382 F.3d 348, 355 (3d Cir. 2004) (finding that, since punitive

damages were an available remedy under Pennsylvania law, plaintiffs’ punitive damages alone

satisfied the amount in controversy).

       21.      Moreover, as noted above, Plaintiff may also recover and is seeking attorney’s fees.

See Complaint, at “Prayer for Relief” following ¶ 115; 40 P.S. § 1303.308(c) (stating that a

healthcare worker who alleges retaliation under the MCARE Act shall have the remedies set forth

in the Pennsylvania Whistleblower Law); 43 P.S. § 1425 (providing that back wages, actual

damages, and attorney’s fees are available remedies under the Pennsylvania Whistleblower Law).

       22.      Where a Plaintiff does not allege a specific amount of attorney’s fees sought, the

Third Circuit has instructed that, for purposes of this analysis, courts may assume that such fees

may amount to thirty percent (30%) of the judgment Plaintiff may receive. See Frederico v. Home

Depot, 507 F.3d 188, 199 (3d Cir. 2007).

       23.      Here, where Plaintiff alleged lost wages to date already exceed $75,000 and where

Plaintiff may also recover other economic and non-economic losses suffered as a result of the

termination of her employment and punitive damages, 30% of this potential judgment further

shows that the amount in controversy well exceeds the $75,000 threshold.

       24.      Accordingly, based on the face of the Complaint, the alleged amount in controversy

for Plaintiff’s claims exceeds $75,000, exclusive of interest and costs. Therefore, the amount in

controversy threshold established under 28 U.S.C. § 1332(a) is satisfied.



                                                 -6-
               Case 2:05-mc-02025 Document 1058 Filed 08/23/21 Page 7 of 8




                               PROCEDURAL REQUIREMENTS

         25.      Venue is proper in the United States District Court for the Western District of

Pennsylvania, Pittsburgh division because it is the “district and division embracing the place where

such action is pending.” See 28 U.S.C. § 118(c); 28 U.S.C. § 1441(a).

         26.      Pursuant to 28 U.S.C. § 1446(d), Defendant will promptly serve a copy of this

Notice of Removal on Plaintiff’s counsel and file a copy with the Clerk of Courts for the State

Court.

         27.      This removal is made without waiver of any defenses or affirmative defenses,

including those provided under Fed. R. Civ. P. 12, or Defendant’s right to move for dismissal, on

substantive or procedural grounds, of any cause of action asserted in the Complaint. Moreover,

by removing this action, Defendant does not admit any of the allegations in the Complaint. Indeed,

Defendant expressly denies all claims of liability and damages asserted in the Complaint.

         WHEREFORE, Defendant hereby removes this civil action from the Court of Common

Pleas of Allegheny County, Pennsylvania to the United States District Court for the Western

District of Pennsylvania. No further proceedings shall take place in the State Court.

Dated: August 23, 2021                            Respectfully submitted,

                                                  REED SMITH LLP

                                                  /s/ Mariah H. McGrogan
                                                  Mariah H. McGrogan, Esq.
                                                  PA ID No. 318488
                                                  225 Fifth Avenue
                                                  Pittsburgh, PA 15222
                                                  Telephone: (412) 288-3131
                                                  Facsimile: (412) 288-3063
                                                  E-mail:     mmcgrogan@reedsmith.com

                                                  Attorneys for Defendant




                                                -7-
          Case 2:05-mc-02025 Document 1058 Filed 08/23/21 Page 8 of 8




                                 CERTIFICATE OF SERVICE
       I hereby certify that, on August 23, 2021, a copy of the foregoing Notice of Removal was

served upon counsel for Plaintiff by email and by placing said copy in the United States mail,

postage prepaid, addressed to:
                                    Brian P. Benestad
                             HKM EMPLOYMENT ATTORNEYS LLP
                                220 Grant Street, Suite 401
                                  Pittsburgh, PA 15219
                                  bbenestad@hkm.com



                                               /s/ Mariah H. McGrogan
                                               Attorney for Defendant
